Citation Nr: 1539704	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for a right hand degenerative joint disease (DJD).  

2.  Entitlement to an initial rating in excess of 10 percent disabling for a left hand DJD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to November 2003, October 2005 to November 2006, and June 2010 to September 2011.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  In pertinent part, the rating decision granted service connection for bilateral hand DJD.  While the appeal was pending, the RO in a September 2013 decision granted a 10 percent initial rating for the left hand DJD and continued the noncompensable rating for the right hand DJD.  

During the pendency of this appeal, the Veteran raised additional claims, and a provisional rating decision was issued in July 2013. The August 2013 cover letter to this provisional rating decision notified the Veteran that if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows:  'All necessary evidence was considered by VA. I request that this provisional decision be made final.'"  Subsequently, in October 2013, via a VA Form 1-9 correspondence, the Veteran stated disagreement with the July 2013 rating decision and desire to appeal it.  In light of the special nature of the provisional rating decision issued in May 2013, the Veteran's statement is not a type of document that may be recognized or construed as a notice of disagreement (NOD) at this time.  

Subsequently the RO is noted to have issued another decision in May 2015 that addressed the GERD issue, among other issues raised by the Veteran and addressed in the July 2013 provisional decision.  This May 2015 rating specifically advised the Veteran that in regards to the GERD claim, the earlier July 2013 rating was a provisional decision, not subject to appeal.  Accordingly, the October 2013 correspondence from the Veteran regarding disagreement with the May 2013 provisional rating decision does not establish Board jurisdiction over the GERD issue.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that increased ratings are warranted for his DJD of his bilateral hands.  The Board notes that the most recent examination of his bilateral hand disabilities was back in November 2011, shortly after his discharge from active service.  

Since that examination, the Veteran submitted a statement in October 2013 that appears to suggest a worsening of symptoms, as he described being unable to do certain tasks such as throwing, lifting, picking up and rotational movements at least in part due to his hand disorders.  He also has suggested being limited in activities of daily living at least in part due to his hand disorder.  These contentions suggest a worsening since the last VA examination of November 2011 which did not reveal a decrease in strength for activities such as pulling, pushing, twisting, probing, writing, touching, and expression.  

Given that the Veteran, is asserting that the symptoms of his service-connected bilateral hand disorders have worsened since the November 2011 VA examination and are more severe than presently evaluated, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected bilateral hand disorder on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally the Board finds that there appears to be potentially pertinent medical evidence in the constructive possession of the VA.  Of note, the Veteran continues to be a helicopter pilot for the Washington National Guard.  See 1/23/12 neuropsychology note's background history.  Additionally the more recent VA examination for TBI in March 2015 references his working as helicopter pilot but notes there are no recent flight examinations of record.  VA has a duty to obtain such records that are in its constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (finding that Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  To the extent that such records could contain potentially pertinent medical information regarding the Veteran's bilateral hand disorders, an effort should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's flight examinations and other medical records potentially pertinent to his bilateral hands disorders in the possession of the Washington National Guard since his discharge from active duty in September 2011.  

2.  Schedule the Veteran for a VA hand and fingers examination to ascertain the current severity and manifestations of his service-connected bilateral hand DJD.  The examiner should clarify which hand is considered the dominant hand.  Findings should include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  The examiner should specify whether any disability affecting any of the fingers of either hand more closely resembles ankylosis, and if so, whether such ankylosis is favorable or unfavorable.  If any finger disability is found to be the equivalent of an amputation, this too should be described.  Any other pertinent findings regarding the bilateral hands should also be addressed.  The examiner should provide reasons and bases based on medical judgment and facts for the opinion.

3.  Then readjudicate the issues on appeal, and issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




